Citation Nr: 1142637	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for headaches, to include blackout spells.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a back disorder. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from May 1956 to May 1959. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO denied service connection for a back disorder, migraine headaches, to include blackout spells, and  bilateral knee disorder, to include as secondary to a back disorder.  The Veteran appealed the RO's May 2006 rating action to the Board.  

In March 2011, the Board remanded the claims on appeal to the RO for additional development, namely to have the National Personnel Records Center (NPRC) conduct an additional search for the Veteran's missing service treatment records (STRs).  The requested development has been completed and the case has returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's low back disorder, osteomyelitis of the lumbar spine, was first manifested many years after service separation and is not related to a disease or injury in service.  

2.  The Veteran's migraine headaches were first manifested many years after service separation and are not related to a disease or injury in service.  

3.  The Veteran does not have a bilateral knee disorder. 


CONCLUSIONS OF LAW

1.  Osteomyelitis of the lumbar spine was not incurred in or aggravated during active military service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Migraine headaches were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A bilateral knee disorder was not incurred in or aggravated by active military service, is not proximately due to, or the result of, a service-connected disability, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

(i) Duty to Notify

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In an April 2005 pre-adjudication letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claims on appeal.  

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the above-cited service connection claims. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892   (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via the above-cited April 2005 letter, notice was provided to the Veteran prior to the appealed May 2006 rating action.  Id.   

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, the RO has not informed the Veteran of the Dingess elements.  However, because the service connection claims will be denied in the analysis below, no effective date or rating will be assigned, thus, there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

(i) Duty to Assist

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claims on appeal. 

The Veteran's STRs for his period of active military service have not been located, and there is an April 2011 Formal Finding of Unavailability on file.  The law provides that if potentially relevant records are unavailable, and that they may have been destroyed while in the possession of the Government, the duty to assist is heightened and VA is obligated to advise the claimant of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody)." 

Pursuant to the Board's March 2011 remand directives, the RO advised the Veteran of potential alternative sources of information that could substantiate his service connection claims in a letter issued that same month, in accordance with Dixon, supra. 

The Veteran's post-service private treatment reports, as well as statements from the Veteran, have been obtained and associated with the claims file. 

The Board notes that the record also discloses that the Veteran might be in receipt of disability benefits from the Social Security Administration (SSA).  In this regard,  private treatment records disclose that the Veteran was "medically retired."  In addition, in a written statement, received by the RO in June 2011, the Veteran indicated that "With Social Security and the Doctor's here, they have me at 100% Disabled."  (See Veteran's written statement to VA, received by the RO in June 2011).   The Federal Circuit has stated that "the duty to assist is not boundless in its scope."  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).  In Golz, the Federal Circuit held that not all medical records or all SSA disability records must be sought, but only those that are relevant to the Veteran's claim.  Additionally, it is not the case that VA must obtain records in every case in order to rule out their relevance.  In the Veteran's case, there is no indication in the record that the Veteran is currently in receipt of SSA disability benefits.  In any event, even if the Veteran was in receipt of SSA disability benefits, neither he or his representative has alleged that they contain relevant evidence.  In fact, they have not discussed the SSA records in any manner during the prosecution of the claims.  In view of this information, the Board does not find that a remand is necessary to request the SSA records, if present.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence. 

The Veteran has not been afforded VA examinations with opinions to determine the etiology of any currently present low back disorder, headaches, to include blackout spells and bilateral knee disorder.  Regarding the Veteran's claims for service connection for a back disorder and headaches, to include blackout spells, no medical professional has suggested that these disabilities could be related to service.  As will be explained in the analysis below, the record indicates that the first symptoms of these disabilities occurred many years after the Veteran's separation from active duty service, and there is no competent medical evidence that they may be associated with active service.  Therefore, the Board finds that remanding the case for the procurement of medical opinions would serve no useful purpose and would only result in further delay.

Concerning the claim for service connection for a bilateral knee disorder, there is no competent medical evidence that the Veteran has been diagnosed as having a bilateral knee disorder.  By "competent medical evidence" it is meant, in part, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  Therefore, a VA examination and medical opinion is also not necessary for the claim for service connection for a bilateral knee disorder, to include as secondary to a back disorder.  

Overall, the Board finds that remanding the case for the procurement of medical opinions with respect to the claims on appeal would serve no useful purpose and would only result in further delay with no benefit to the Veteran.  See Bernard v. Brown, supra; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

II. Laws and Regulations

(i) Service Connection-general criteria 

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

(ii) Presumptive Service Connection-criteria 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

(iii) Secondary Service Connection

Service connection may also be awarded for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (the language of § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

III. Merits Analysis

The Veteran seeks service connection for a low back disorder, migraine headaches, to include blackout spells, and a bilateral knee disorder, to include as secondary to a back disorder.  He contends the above-cited disorders are the result of having fallen off the back of a snow-covered truck while assigned to the 707th Ordinance in the Republic of Korea.  (See Veteran's statement to VA, received in June 2011).   The Veteran maintains that he does not have any STRs in his possession and that many of the private physicians from whom he had sought treatment for concerning the above-cited disorders after military service are deceased and their records are unavailable.  Id.  

(i) Back Disorder and Migraine Headaches, to include blackout spells

The threshold question to be answered is whether the Veteran currently has a back disorder and migraine headaches.  The post-service private medical evidence of record discloses that the Veteran has migraine headaches and a low back disability, recently diagnosed as osteomyelitis of L3-4.  (See January 2000 and March 2005 reports, prepared St. John's Medical Center).  Thus, the crux of the Veteran's claims for service connection for the above-cited disabilities hinges on whether there is competent evidence of record linking them to the Veteran's period of active military service.  The Board finds because the preponderance of the competent evidence of record does not establish an etiological link between the above-cited disabilities and military service, the claims will be denied.  

In this case, no medical professional has linked the Veteran's low back disability and migraine headaches to his period of active duty military service.  A November 1996 report, prepared by C. B., M. D., reflects that the Veteran complained of back pain after he had moved bales of hay with his tractor one day previously.  (See November 1996 report, prepared by C. B., M. D).  Treatment reports, submitted by St. John's Medical Center and dated in January 2000 and December 2004, reflect that the Veteran's migraine headaches were post-operative in nature and had been attributed to left-sided temporal arthritis, a disability for which service connection has not been awarded, respectively.  

The earliest medical evidence of either disability is several decades after the Veteran's separation from service in 1959  (See August 1996 and January 2000 reports, prepared by C. B., M. D. and St. John's Medical Center, reflecting that the Veteran underwent spinal surgery for lumbar spinal stenosis at L2-5 and developed post-operative migraine headaches after his third spinal surgery in January 2000, respectively)  The absence of any clinical evidence for decades after service weights the evidence against a finding that the Veteran's low back disability and migraine headaches were present in service or in the year immediately thereafter.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In light of the absence of any medical evidence of a low back disability and migraine headaches linking either condition to service, service connection is not warranted on a direct or presumptive basis.  

The Veteran has expressed his belief that his current low back disability and migraine headaches are related to an in-service fall.   However, as a lay person, he lacks the expertise to say that the disabilities were caused by the fall, as opposed to some other cause.  It would require medical expertise to evaluate the low back disability and migraine headaches, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2010). 

Although the Veteran has received treatment by medical professionals for his low back and migraine headaches, none have adequately attributed either disability to an in-service fall.  Rather, the probative medical evidence of record reflects that the Veteran's back pain began after he moved bales of hay and his migraine headaches were found to be post-operative nature and related to a non-service-connected disorder (i.e., left-sided temporal arthritis).  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims for service connection for a back disorder and migraine headaches. The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for the above-cited disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

(ii) Bilateral Knee Disorder

The threshold question to be answered is whether the Veteran currently has a bilateral knee disorder.  If, and only if, that question can be answered in the affirmative would it be necessary to explore the question of whether such disabilities are etiologically linked to his period of active military service.  The Board finds that because the preponderance of the competent evidence of record does not established a current diagnosis of a bilateral knee disorder, the claim will be denied.

As to the Veteran's contention that he currently has a bilateral knee disorder, the Board has determined that he is not medically qualified to render such an opinion. In arriving at such a conclusion, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2010).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for the cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran 's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . 

While the Veteran, is competent to provide statements concerning factual matters of which he has firsthand knowledge, he is not competent to clinically diagnosis himself as having a bilateral knee disorder or, if found to be present, relate it to his period of military service.  Barr, supra.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (observing laypersons not competent to state in-service symptoms were indicative of rheumatic fever).  The Board thus finds his statements regarding the diagnosis of the claimed bilateral knee disorder to be of no probative value. 

In the category of competent evidence, and as previously indicated herein, the Veteran's service treatment records from his period of active military service are not contained in the claims file.  When records in the possession of the government are unavailable through no fault of the Veteran, VA has a heightened obligation to assist the Veteran in the development of his case and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Post-service private treatment and examination reports, dated from 1996 to 2005, reflect that when seen at a private medical facility in October 1996, the Veteran complained of left hip pain and a "numb sensation" across the anterior aspect of his leg from the knee down.  At that time, a physical evaluation revealed  an absent left knee jerk.  The examining physician determined that the Veteran's left hip pain was actually radiculopathy and probably a herniated disk.  A diagnosis with respect to the left knee was not recorded.  (See October 1996 report, prepared by W. E. D., M. D.)  A February 2005 private treatment report reflects that the Veteran complained of, in part, knee pain.  (See February 2005 report, prepared by (Oklahoma Spine and Brain Institute).  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999). 

Simply put, aside from the complaints of knee pain, there is no competent evidence of record (medical or otherwise) showing that the Veteran currently has a bilateral knee disorder, nor is there evidence of the existence of this disability at any time since VA received the Veteran's claim for original compensation for the claimed disability in May 2005.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  To the contrary, the medical evidence of record shows that the Veteran does not have a bilateral knee disorder. 

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). Clearly the competent medical evidence of record is negative for a bilateral knee disorder.  The Board finds that the preponderance of the competent and credible evidence of record is against the Veteran's contention that he has a bilateral knee disorder and the claim must be denied on that basis. 

With regards to the Veteran's contention that he has a bilateral knee disorder as secondary to his low back disability, even if a bilateral knee disability was demonstrated, service connection has not been established for a back disability.  Thus, service connection for a bilateral knee disability, if shown, as secondary to a low back disability is not possible.  38 C.F.R. § 3.310. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder, to include as secondary to a back disorder, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) 


ORDER

Service connection for a back disorder is denied. 


Service connection for headaches, to include blackout spells, is denied.


	(CONTINUED ON THE NEXT PAGE)



Service connection for a bilateral knee disorder, to include as secondary to a back disorder, is denied.


____________________________________________
M. W. GREENSTREET
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


